OPINIÓN CONCURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
Estoy conforme con todo lo que precede. La necesidad de la autorización judicial previa es un criterio que yo he sustentado siempre. En la primera opinión que se emitió en este caso estuve conforme porque habiendo considerado las varias resoluciones de la Dirección G-eneral de los Regis-tros sobre la materia, parecía como sentado conclusivamente que cuando en una partición de herencia existían menores y se adjudicaban a un heredero bienes para el pago de las deudas del causante, bastaba la aprobación judicial dada des-pués, y en verdad yo no podía distinguir ese caso de aquél en que en la partición se adjudican directamente los bienes al acreedor en pago de su crédito. Por eso perdí de vista que en uno y otro caso estaba envuelta fundamentalmente la ena-jenación -de bienes de menores, para lo cual la autorización judicial previa era siempre un requisito indispensable.
OPINIÓN DEL
JUEZ ASOCIADO SR. ALDREY CON LA CUAL ESTA CON-EORME EL JUEZ PRESIDENTE SR. HERNANDEZ.
Muerto Luz María del Rosario en el pueblo de Cayey de esta isla el 25 de octubre de 1902 sin haber otorgado testa-mento, fueron declarados herederos suyos ab intestato la *489viuda y sus seis hijos legítimos. Por sentencia fueron de-clarados hijos naturales suyos reconocidos y con derecho a participar de su herencia otros seis hijos de los cuales' uno le premurió y fue representado por su hija.
Para el reparto de los bienes de Luz María del Eosario entre todos .esos herederos fueron nombrados contadores y partidores los abogados Don Antonio Sarmiento y Don -Luis Muñoz Morales quienes llevaron a efecto las operaciones de inventario, avalúo, liquidación y división de los bienes y. aprobadas por el Tribunal de Distrito de Humacao, las pro-tocolizaron en una notaría en 4 de junio de 1904. En esas operaciones estuvieron representados los hijos legítimos por un defepsor judicial a causa de su minoría de edad y de los intereses encontrados con su madre, y se reconocieron deudas a favor de Mateo ■ Rucabado, Manuel Otero Y alera, Robns-tiano Meléndez y José Ramírez Muñoz para cuyo pago se les adjudicaron determinadas fincas de la herencia que privati-vamente pertenecían al causante de las que entraron en pose-sión y como suyas las inscribieron en el registro de la pro-piedad. Según esa escritura a los hijos legítimos correspon-dió una tercera parte en el haber hereditario de su padre.
Con tales antecedentes se estableció este pleito por los hijos- legítimos de Luz María del Rosario y fundándose en que no se pudieron enajenar esos bienes a favor de los acreedores sin autorización judicial por ser ellos entonces menores de edad y en que en las fincas así enajenadas les co-rresponde y pertenece la propiedad y dominio de una tercera parte solicitaron del tribunal lo siguiente: Io. que se declare que son nulas y carecen de fuerza y valor legal las adju-dicaciones que se hicieron a los acreedores en lo que res-pecta a una tercera parte; 2o. que las inscripciones veri-ficadas en el registro de la propiedad en virtud de esas ena-jenaciones deben ser canceladas en cuanto a una tercera parte; 3o. que las referidas personas a quienes se adjudicaron ■esas fincas les paguen cierta cantidad por los frutos y rentas producidos y dejados de percibir por los demandantes durante *490el tiempo en que lian estado desposeídos de sus condominios; 4o. que se restituya a los demandantes en la posesión y do-minio de una tercera parte de todas y cada una de las fincas adjudicadas, y 5o. .que los demandados paguen las costas y honorarios del abogado de los demandantes.
En -el juicio prescindieron los demandantes de sus recla-maciones contra Robustiano Meléndez y José Ramírez y limi-tada así su demanda en cuanto a Rucabado y Otero el Tribunal de Distrito de Guayama que conoció del procedimiento, dictó sentencia declarando con lugar la demanda en- cuanto a los incisos primero y segundo de la súplica y sin lugar en cuanto a los incisos tercero y cuarto de la misma y de acuerdo con dichos incisos primero y segundo falló y decretó: Io. que son nulas y carecen de fuerza y valor alguno en cuanto a úna tercera parte las adjudicaciones de fincas hechas a Rucabado y a Otero en las operaciones divisorias de los bienes de Luz María del Rosario; 2o. que deben cancelarse en el registro de la propiedad las inscripciones de tales enajenaciones en cuanto a la tercera parte que reclaman los demandantes, todo sin especial condena de costas y sin perjuicio de cualquier derecho que los demandantes puedan tener por los frutos y rentas alegados y no probados.
Los demandados Rucabado y Otero interpusieron apela-ción contra esa sentencia que les es perjudicial solamente en dos extremos y también apelaron los demandantes quienes consignaron en su escrito interponiendo el recurso que no están conformes con aquella parte de la sentencia que no les concedió las rentas y productos de las fincas en cuestión y que les negó las costas, gastos y honorarios de abogado.
Ambos recursos fueron resueltos por esta corte por sen-tencia de 24 de mayo -de 1915 declarando sin lugar el de-los demandantes y con lugar el de los demandados por lo que fue revocada - la sentencia inferior en la parte. en que fue apelada por los demandados y desestimada la demanda por entender que no existía nulidad en las adjudicaciones que en pago de deuda se hicieron a los demandados; mas habiendo *491pedido los demandantes la reconsideración de la sentencia, principalmente en virtud de lo resuelto posteriormente por el Tribunal Supremo de los Estados Unidos en el caso de Longpré v. Díaz, 237 U. S. 512, se acordó la celebración de una nueva vista del caso.
Los suscribientes estamos conformes con los dos jueces que firman la opinión escrita por el Sr. Toro en cuanto a los motivos que tuvimos para reconsiderar la anterior sen-tencia y para ordenar una nueva vista del caso.
Estudiado nuevamente este caso, sostenemos otra vez que la sentencia debe ser revocada y la demanda desestimada, así como que el caso de Longpré v. Díaz, supra, no puede ser considerado en este recurso discrepando en estos extre-mos de nuestros dos compañeros.
Los demandantes no solamente titularon su demanda como “de reivindicación” sino que claramente ejercitaron la acción reivindicatoría pues alegaron ser dueños por título de Leren-da de una tercera parte de ciertas fincas que poseen los demandados y pidieron en el cuarto extremo de su súplica que se les restituyera en la posesión y dominio de tal tercera parte, petición que les fué negada por la corte sentenciadora' no obstante lo cual en el escrito de apelación consignaron su inconformidad con la sentencia sólo en cuanto les niega los frutos de esa tercera parte que reclaman como suya y las costas. Si, pues, la sentencia niega a los demandantes la res-titución de esa tercera parte que reclaman de las fincas y no apelaron de esa parte de la sentencia, no solamente carecen de derecho para obtener los frutos que baya producido o podido producir tal tercera parte por ser esa reclamación ac-cesoria de la reivindicatoria denegada, por lo que la apela-ción de los demandantes en cuanto a ese extremo no puede prosperar, sino que la corte carece de jurisdicción para con-siderar tal cuestión sobre restitución por falta de apelación en cuanto a ella, y a ningún fin práctico conduce la consi-deración del caso de Longpré v. Díaz, supra, porque declarado, y no apelado, que los demandantes no tienen derecho a que *492se les entregue la tercera parte que reclaman como suya en las mencionadas fincas, no cabe considerar ni declarar si el título que ostentan los demandados es o nó nulo, pues tal decisión- sería efecto del derecho a reivindicar y cuando este derecho se niega no puede discutirse el título del demandado. Antes de que pueda decidirse sóbrela nulidad del título de una persona de quien se trata de reivindicar determinada propiedad, es preciso que se pruebe el título de la persona que pretende la reivindicación y como en este caso la córte negó la reivindicación que se pretendía por los demandan-tes, nó procedía hacer declaración respecto al título de los demandados.
Es cierto que a-demás de las alegaciones para la acción reivindicatoría contiene la demanda otras para demostrar que el título de los demandados es nulo y se solicita que así se declare, pero como en este pleito el título con que reclaman los demandantes no tiene que surgir de la declaración de nulidad del de los demandados, tales alegaciones sobre nuli-dad han de considerarse únicamente como un anticipo de defensa, Oliver v. Oliver, resuelto por nosotros en julio 30 de 1915, y por consiguiente no debe resolverse cuando no prospera la acción a la cual se opone.
En consonancia con la anterior doctrina, al resolver recien-temente en 3 de diciembre de 1915 el caso de Cristián ei al. v. Escobar et al., dijo este Tribunal Supremo: “En cuanto a las nulidades que se piden en la demanda, como ellas no son causa sino efecto de la acción principal de reivindicación siendo ésta inlprocedente, huelga hacer pronunciamiento sobre aquéllas. Sentencias del Tribunal Supremo de España de 16 de octubre de 1873, 17 de enero de 1889, 6 de abril de. 1889 y 13 de febrero de 1882, y decisiones de esta Corte Suprema en los casos de Sucesión Nieves v. Sucesión Sánchez, 17 D. P. R. 877, y Oliver v. Oliver, resuelto ,en julio 30 del corriente año.”
Careciendo los demandantes de acción para reivindicar ia tercera parte de las fincas a que se refieren, pues a eso *493equivale el pronunciamiento de la sentencia, no apelado, de-negatorio de la restitución, ¿ con qué derecho pueden pretender las nulidades y cancelaciones qne se les han otorgado" en la sentencia? Este pronunciamiento es incompatible con aquél. Hay contradicción in terminis.
En cnanto a la apelación- de los demandantes por no habér-seles concedido las costas en el tribunal inferior, estamos conformes con nuestros otros dos compañeros en el motivo qne han expuesto para qne no prospere el recurso. Acaso los demandantes hayan seguido nn procedimiento inadecuado para los fines que persiguen. No nos incumbe indicarles cuál sea el apropiado.
Por las razones expuestas debe declararse sin lugar el recurso interpuesto por los demandantes y con lugar el dé-los demandados, y en su consecuencia la demanda debe ser desestimada sin especial condena de costas.
Declarado sin lugar él recurso de ape-lación interpuesto por los deman-dantes, y en cuanto al recurso de apelación interpuesto por los de-mandados, fué confirmada la sen-tencia, por empate en la votación.
El Juez Asociado Sr. Hutchison no intervino en la consi-deración de este recurso.